 1                                                                      Hon. Richard A. Jones

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     UNITED STATES OF AMERICA,                     No. CR18-049RAJ
 8
                               Plaintiff,          ORDER GRANTING MOTION
 9                                                 FOR EVIDENTIARY HEARING
            v.                                     REGARDING SHOWUP PROCEDURES
10

11   BRADFORD MARSELAS JOHNSON
     and ERIC WOODBERRY,
12
                               Defendants.
13

14          THIS MATTER has come before the Court upon Defendant Bradford Marselas
15   Johnson’s Motion for Evidentiary Hearing Regarding Showup Procedures (Dkt. #69).
     Defendant Eric Woodberry joined this motion (Dkt. #77). Having considered the motion,
16
     the government’s response, and the files and pleadings herein, the Court GRANTS the
17
     motion for an evidentiary hearing.
18          The thrust of the defendant’s motion is predicated upon how witnesses were able
19   to identify suspects who wore masks and hoodies during the course of the crime, but were

20   apparently unmasked and not wearing hoods when they were identified. The government
     objects to the need for an evidentiary hearing, contending the defendants have not
21
     demonstrated a sufficient threshold showing to warrant an evidentiary hearing, inferring
22
     that the motion is merely a discovery ploy. The government then goes on to address the
23   issue of why suppression of the identification is not warranted.

24   ORDER GRANTING MOTION
     FOR EVIDENTIARY HEARING
     REGARDING SHOWUP PROCEDURES – 1
 1          The Court concludes that under the circumstances of the arrest the defendants are

 2   entitled to an evidentiary hearing which will enable this Court to determine the facts and
     whether the techniques or procedures used by law enforcement officers were so
 3
     impermissibly suggestive as to give rise to the very substantial likelihood of irreparable
 4
     misidentification prohibited by due process.
 5          For these reasons, Defendant Johnson’s Motion for Evidentiary Hearing
 6   Regarding Showup Procedures (Dkt. #69) is GRANTED. The hearing shall commence
     on April 22, 2019, at 9:00 a.m.
 7
            The Court will rule on the merits of the motion at the end of the evidentiary
 8
     hearing.
 9

10
            DATED this 12th day of April, 2019.
11

12                                                        A
13                                                        The Honorable Richard A. Jones
                                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24   ORDER GRANTING MOTION
     FOR EVIDENTIARY HEARING
     REGARDING SHOWUP PROCEDURES – 2
